—Per Curiam.
Respondent was admitted to practice by this Court in 1994. He maintained a law office in Arizona, where he was admitted to practice in 1979. He is presently a retired member of the State Bar of Arizona.
By order dated April 6, 2001, the Supreme Court of Arizona censured respondent for professional misconduct. Based on his interpretation of the work product doctrine, respondent had improperly directed a litigation expert to purge his file of documents from respondent discussing various causation and liability scenarios.
Petitioner moves for an order imposing reciprocal discipline upon respondent (see, 22 NYCRR 806.19). Respondent has not replied to the motion. Under the circumstances presented, we grant petitioner’s motion and reciprocally censure respondent.
Peters, J. P., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.